Case 2:21-cv-03044-GW-KS Document 22 Filed 06/14/21 Page 1 of 2 Page ID #:62


     Joseph R. Manning, Jr. (SBN 223381)
 1   DisabilityRights@manninglawoffice.com
 2   MANNING LAW, APC
     20062 SW Birch Street
 3   Newport Beach, CA 92660
     Tel: 949.200.8755
 4   Fax: 866.843.8308

 5   Attorneys for Plaintiff
     CARMEN JOHN PERRI
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9
10
      CARMEN JOHN PERRI, an individual, Case No.: 2:21-cv-03044-GW-KS
11
12         Plaintiff,                         Hon. George H. Wu

13    v.                                      NOTICE OF VOLUNTARY
14                                            DISMISSAL WITH PREJUDICE
      J & Y AUTO PARTS, INC., a               PURSUANT TO FEDERAL RULE
15    California corporation; YONG            OF CIVIL PROCEDURE
16    HWAN HWANG, an                          41(a)(1)(A)(i)
      individual;
17    CHUN NAM HWANG, an                      Complaint Filed: April 7, 2021
18    individual; and DOES 1-10,              Trial Date: None
      inclusive,
19
20         Defendants.

21
22
23
24
25
26
27
28
                        NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
Case 2:21-cv-03044-GW-KS Document 22 Filed 06/14/21 Page 2 of 2 Page ID #:63

 1         TO THE COURT AND ALL PARTIES:
 2         Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
 3   Plaintiff Carmen John Perri (“Plaintiff”) requests that this Court enter a dismissal
 4   with prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety.
 5   Each party shall bear his or its own costs and attorneys’ expenses.
 6
 7                                          Respectfully submitted,
 8
 9    DATED: June 14, 2021                  MANNING LAW, APC

10                                          By: /s/ Joseph R. Manning, Jr.
                                              Joseph R. Manning, Jr.
11
                                              Attorney for Plaintiff
12                                            Carmen John Perri
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                1
                    NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
